Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed June, 21 2022 have been entered. Accordingly, claims 1 and 3-9 are currently pending and have been examined. Claim 2 is cancelled by applicant. The Examiner acknowledges the amendments of claims 1 and 2-8. The previous 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2007/0130713) in view of Williams (US Pub. No. 2018/0344117) and Otsuka (US Pub. No. 2006/0137119).
Regarding claim 1, Chen discloses: an absorbent pad (element 10) for attachment to a handle assembly (element 32/42) of a floor brush, broom or mop (element 40), the absorbent pad comprising:
opposing first and second surfaces (Detail A/B), wherein the first and second surfaces are defined, at least in part, by a front edge (element 34) and a rear edge (Detail C), wherein the front edge comes into contact with liquid during operation of the brush, broom or mop (see paragraphs 0048 and 0062);
wherein the first surface comprises a plurality of repeating channels (element 26) formed on the first surface (see annotated figure below) and extending from the front edge towards the rear edge and terminating before said rear edge (see annotated figure below); 
wherein the plurality of repeating channels are adapted to direct the liquid from the front edge towards the rear edge (see paragraphs 0049 and 0062); and 
wherein the second surface is adapted to detachably attach to the handle assembly (see paragraph 0037).

    PNG
    media_image1.png
    634
    773
    media_image1.png
    Greyscale

Chen further discloses that the absorbent pad (element 10) having a first surface comprises a base material (element 12) that its composition may vary widely within the scope and spirit of the invention depending on the desired cleaning functionality of the material, including softness or loft, abrasiveness, absorbency, particulate retention properties, and so forth (see paragraph 0050), but does not explicitly disclose wherein the first surface comprises a fibrous absorbent material, the plurality of repeating channels comprising compressed portions of the fibrous absorbent material, and the plurality of repeating channels arranged along at least a central portion of the front edge.
Williams teaches it was known in the art to have a cleaning pad (elements 100/300) comprising a first surface wherein the first surface comprises a fibrous absorbent material (see paragraph 0018).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chen with the teachings of Williams to provide wherein the first surface comprises a fibrous absorbent material. The resultant combination would have the fibrous absorbent material of Williams know on the first surface having the plurality of repeating channels of Chen, thus the plurality of repeating channels comprise compressed portions of the fibrous absorbent material. Doing so provides a cleaning pad comprising a fibrous absorbent material which is flexible, absorbs, and retain liquids, thus increases the abilities to clean up spill and dry floors quickly and thoroughly.
However, Chen modified appears to be silent wherein the plurality of repeating channels arranged along at least a central portion of the front edge.
Otsuka teaches it was known in the art to have a cleaning pad (Figures 1-3 element 1) comprising a front edge (Detail A), a rear edge (Detail B), a plurality of repeating channels (element 10), and wherein the plurality of repeating channels arranged along at least a central portion (Detail C) of the front edge (see annotated figure below).

    PNG
    media_image2.png
    503
    437
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    329
    752
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Chen with the teachings of Otsuka to provide wherein the plurality of repeating channels arranged along at least a central portion of the front edge. Doing so provides the plurality of repeating channels arranged along at least a central portion of the front edge in order to provide additional channels to allow more liquid to be guided, picked up, and retained, thus allowing better liquid uptake during operations.
Regarding claim 3, Chen modified discloses: the absorbent pad of claim 1, further comprising stitching proximate to the compressed portions of the fibrous absorbent material (The applicant is claiming a product-by-process limitation (stitching) which does not have patentable weight (See MPEP 2113 (I)).
Regarding claim 4, Chen modified discloses: the absorbent pad of claim 1, wherein at least one of the plurality of repeating channels extend substantially perpendicularly to the front edge (see figure 6A).
Regarding claim 5, Chen discloses all the limitations as stated in the rejection of claim 1 and discloses the channels terminating before the rear edge (see figure 6a), but appears to be silent in regards to the absorbent pad of claim 1, wherein at least one of the plurality of repeating channels extend approximately halfway between the front edge and the rear edge.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chen to provide wherein at least one of the plurality of repeating channels extend approximately halfway between the front edge and the rear edge, since such a modification would involve a mere change in the size of a component. Doing so provides one or more channels extend approximately halfway between the front edge and the rear edge that allows liquid to be guided, picked up, and retained, thus allowing better liquid uptake (See MPEP 2144.04 (IV) (A)). Furthermore, fails to disclose any criticality having of the channels extending halfway (see paragraph 0032) provides any unexpected results.
Regarding claim 6, Chen modified discloses: the absorbent pad of claim 1, wherein a width of at least one of the plurality of repeating channels is the greatest at the front edge (see figure 6A and paragraph 0049).
Regarding claim 7, Chen modified discloses: the absorbent pad of claim 1, the absorbent pad of claim 6, wherein the at least one of the plurality of repeating channels is tapered (see paragraph 0049).
Regarding claim 8, Chen discloses: a floor brush, broom or mop (element 40) comprising: 
an elongated handle (element 42); 
a handle assembly (element 32) connected to the handle; and 
an absorbent pad (element 10) removably attached the handle assembly (see paragraph 0037), the absorbent pad comprising: 
opposing first and second surfaces (Detail A/B), wherein the first and second surfaces are defined, at least in part, by a front edge (element 34) and a rear edge (Detail C), wherein the front edge comes into contact with liquid during operation of the brush, broom or mop (see paragraphs 0048 and 0062); 
wherein the first surface comprises a plurality of repeating channels (element 26) formed on the first surface (see annotated figure below), the plurality of repeating channels extending from the front edge towards the rear edge and terminating before said rear edge (see annotated figure below); 
wherein the plurality of repeating channels are adapted to direct the liquid from the front edge towards the rear edge (see paragraphs 0049 and 0062); and 
wherein the second surface is detachably attachable to the handle assembly (see paragraph 0037).

    PNG
    media_image1.png
    634
    773
    media_image1.png
    Greyscale

Chen further discloses that the absorbent pad (element 10) having a first surface comprises a base material (element 12) that it’s composition may vary widely within the scope and spirit of the invention depending on the desired cleaning functionality of the material, including softness or loft, abrasiveness, absorbency, particulate retention properties, and so forth (see paragraph 0050), but does not explicitly disclose wherein the first surface comprises a fibrous absorbent material, he plurality of repeating channels comprising compressed portions of the fibrous absorbent material, and the plurality of repeating channels arranged along at least a central portion of the front edge.
Williams teaches it was known in the art to have a cleaning pad (elements 100/300) comprising a first surface wherein the first surface comprises a fibrous absorbent material (see paragraph 0018).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chen with the teachings of Williams to provide wherein the first surface comprises a fibrous absorbent material. The resultant combination would have the fibrous absorbent material of Williams know on the first surface having the plurality of repeating channels of Chen, thus the plurality of repeating channels comprise compressed portions of the fibrous absorbent material. Doing so provides a cleaning pad comprising a fibrous absorbent material which is flexible, absorbs, and retain liquids, thus increases the abilities to clean up spill and dry floors quickly and thoroughly.
However, Chen modified appears to be silent wherein the plurality of repeating channels arranged along at least a central portion of the front edge.
Otsuka teaches it was known in the art to have a cleaning pad (Figures 1-3 element 1) comprising a front edge (Detail A), a rear edge (Detail B), a plurality of repeating channels (element 10), and wherein the plurality of repeating channels arranged along at least a central portion (Detail C) of the front edge (see annotated figure below).

    PNG
    media_image2.png
    503
    437
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    329
    752
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Chen with the teachings of Otsuka to provide wherein the plurality of repeating channels arranged along at least a central portion of the front edge. Doing so provides the plurality of repeating channels arranged along at least a central portion of the front edge in order to provide additional channels to allow more liquid to be guided, picked up, and retained, thus allowing better liquid uptake during operations.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2007/0130713) in view of Williams (US Pub. No. 2018/0344117) and Otsuka (US Pub. No. 2006/0137119) as applied to claim 8 above, and further in view of Kaleta (US Patent No. 8,020,236).
Regarding claim 9, Chen modified discloses all the limitations as stated in the rejection of claim 8 and discloses the second surface is detachably attachable to the handle assembly, but appears to be silent in regards wherein the second surface is attached to the handle assembly using hook-and-loop fasteners.
Kaleta teaches it was known in the art to have a mop (element 10) comprising a handle assembly (element s 12/14), a pad (element 60) having a second surface (Detail A), and wherein e second surface is attached to the handle assembly using hook-and-loop fasteners (element 61 and see also col. 4, ll. 4-28).

    PNG
    media_image4.png
    505
    881
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Chen with the teachings of Kaleta to provide wherein the second surface is attached to the handle assembly using hook-and-loop fasteners. Doing so simplifies the engagement of the pad with the handle assembly in order to allow the user to easily remove and install the pad onto to the handle assembly without the use of additional tools during operations.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-9 have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/08/2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723